DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 31 March 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2020 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.  The statement in the specification does not match the information which was submitted in the application.  The file name should have the extension (.txt) as it is part of the file name and the file size does not match.  See screen shots below.

    PNG
    media_image1.png
    163
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    114
    750
    media_image2.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because the last sentence is grammatically incorrect (“due to when not utilizing tags such as an existing fusion partner there is no change in the amino acid, which is a problem generated in the removal process”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-12 are directed to a vector which will produce fibroblast growth factor 19 (FGF19) “having enhanced solubility”.  The vector comprises a first polynucleotide which encodes FGF19 and a second polynucleotide which encodes disulfide bond isomerase.  Claim 4 recites that 1-10 of the first codons (not including the initiation codon) of the polynucleotide is a synonymous codon.  Claim 8 recites that the two polynucleotides are linked to different promoters.  Claims 9-12 are directed to producing FGF19 using the vector, cell-free protein synthesis, culturing a host transformed with a vector and a host cell which is E. coli.
The claims lack an adequate written description of the claimed invention because the claims lack sufficient elements and method steps to provide for the required functionality of an FGF19 molecule having enhanced solubility.  The problem to be solved is expression of FGF19 in a bacterial host with the FGF19 molecule being expressed in sufficient quantities and folded properly such that it is soluble.  In order to achieve this, the FGF19 coding sequence was altered to include synonymous codons, presumably to optimize the machinery of the bacterial host to express the protein.  A synonymous codon is a codon that encodes the same amino acid and an alteration in the coding sequence may influence gene function without affecting the amino acid sequence of the encoded protein.  This change can impact the structure and stability of mRNA and therefore impact the expression of the protein.  See Mitra et al.  (Research and Reports in Biochemistry 6:  57-65, 2016).
However, not all synonymous codons in any one of the first ten amino acids of the polynucleotide encoding FGF19 will provide for the function of enhanced solubility as required by the claims.  Example 1 of the specification (page 24) describes the screening of a synonymous codon library consisting of variants in which ten amino acid codons except for an initiation codon at the amino terminus of hFGF19 are substituted with synonymous codons.  The specification states that “the screened synonymous codon substitution fibroblast growth factor 19 variants could be observed as an over-expressed state”.  However, this is not a description of what the hFGF19 transcript was that provided the over-expressed protein.  The specification refers to scvhFGF19, but the actual composition of what is “scvhFGF19” is unclear and lacks an adequate written description.  While the claims recite “any one or more of 10 codons”, it would appear that the specification used a nucleic acid that provided for all 10 codons to be modified.  There is no disclosure of only one codon being modified and being able to express FGF19 at high enough levels in order to be successful in production of the protein from a bacterial host.
Next, the claims are not commensurate in scope with what is disclosed as being necessary for producing FGF19 having enhanced solubility.  The specification teaches that expression of both FGF19 (with the synonymous codons) and DsbC under the control of a promoter is required in the vector in order to produce FGF19 having enhanced solubility.  Furthermore, the specification states “it can be seen that an expression ratio of the two genes affects the expression level and stability of scvhFGF19 in the cell”.  Therefore, the specification fails to provide an adequate written description for a vector that only recites a polynucleotide encoding FGF19 and a polynucleotide encoding DsbC because promoter elements are needed and the cloning position of DsbC (lacking a signal sequence) is also required.
With regard to use of vector to recombinantly produce FGF19, based on the disclosure at page 15 of the specification, it is clear that the host cell is bacterial in nature, yet the claims do not recite this element.  Also disclosed is that the FGF19 be overexpressed with DsbC in order to produce FGF19 having enhanced soluble expression. (lines 19-21).  The presence of DsbC promotes the formation of the disulfide bond, which makes the protein soluble.  At page 30 of the specification, a recombinant expression vector under the control of a promoter with a DsbC lacking a signal sequence and the order of the expression vector being pSCT5_ΔssDsbC/scvhFGF19 resulted in a high expression level of scvhFGF19.  The vector was introduced into E.coli “Origami 2 having a reducing cytoplasmic environment” which seems to be necessary for the disulfide bond to form and provide for the enhanced solubility.  However, the claims do not require any of this.  The specification fails to provide an adequate written description of FGF19 lacking such elements.  
Example 3 in the specification utilizes a dual expression system in which the expression of two genes are independently controlled by separate promoters in order to control the expression ratios of the two proteins.  The construct which was made two identical T7 promoters which control the transcription of each protein.  With this construct, the vector was transformed in E. Coli host Origami (DE3) “improved so as to have an oxidative environment”.  Based on this, it is not clear from the description if an oxidative environment is needed or if a reducing environment is needed.  Or, if oxidative is required if the two proteins are independently expressed under the control of independent promoters and reducing environment is required when the vector has a single promoter controlling expression of both proteins.  At page 34 of the specification, “it was determined that the transcription of the two genes is respectively controlled by different promoters, since it is difficult to secure reproducibility for soluble expression of the fibroblast growth factor 19 under control of the same T7 promoter”.  To fix this, a new vector scaffold was used (pQE80L) in which a chloramphenicol resistance gene was removed and wherein the vector was designed so that transcription would be controlled by two different types of promoters, respectively.  Therefore, the construct that worked to produce FGF19 with improved solubility was a vector construct where FGF19 was encoded by a polynucleotide wherein the first 10 codons included synonymous codons and DsbC was encoded by a polynucleotide lacking the signal sequence and wherein the two polynucleotides were under the independent control of two different promoters and wherein the vector was designed for introduction into a bacterial host.  However, the instant claims do not reflect this contribution and the claims lack a written description of embodiments which do not include such detail.
Claim 10 is directed to a method of producing recombinant FGF19 using a vector according to claim 1 wherein the method is performed by cell-free protein synthesis.  However, cell-free protein synthesis still requires a vector with necessary elements for coding/promotors, etc.  See Khambhati et al.  (Frontiers in Bioeng. Biotech.7(248):  1-16, 2019).  Claim 11 is directed to a method which comprises culturing a host cell transformed with the vector of claim 1.  However, the specification fails to provide an adequate written description of host cells which are not bacterial in nature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 7 recite “an amino acid sequence of SEQ ID NO:”.  The term “an” is an indefinite article and the claims are not clear which sequence which is contained in the recited sequences is intended.  It is unclear which sequences are intended and without knowing the metes and bounds of which sequences of the recited sequences are to be compared, the metes and bounds of the claims are indefinite.  Amendment of the claims to refer to the amino acid sequence of SEQ ID NO:X would be remedial.
	Claim 9 recites a “method for producing recombinant fibroblast growth factor 19 using the recombinant vector according to claim 1”.  However, the claim recites a use with no actual method steps.  MPEP 2173.05(q) states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Claim 9 is indefinite for reciting a method with no active steps for achieving that method and only indicating “using” the vector according to claim 1.  Claims 10-12 are indefinite because they do not remedy the deficiencies of claim 9.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 9,416,388

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647